Order issued February 27, 2013




                                           In ‘[he
                                Qtnurt of ppI?ata
                       i$iftl! iatrirt of exaa at Oaftaz


                                    No, 05-12-00948-CR
                                    No. 05-12-00949-CR
                                    No. 05-12-00950-CR


                    RENEISHA ANQUINETTE STEWART, Appellant

                                             V.

                          THE STATE OF TEXAS, Appellee


                                        ORDER

       The Court has before it appellant’s February 19, 2013 motion to reduce hail that was

improperly filed in this Court. See TEx. CODE TEx. CRIM. App. PRoc. ANN. art. 44.04(d) (West

2006). Accordingly, the Court DENIES appellant’s motion to reduce bail.

       Based on the Court’s opinion of this date, we GRANT the September 12, 2012 motion

for leave to withdraw as appointed counsel on appeal. We DIRECT the Clerk of the Court to

remove Adrienne A. Dunn and Nanette Hendrickson as counsel of record for appellant. We

DIRECT the Clerk of the Court to send a copy of this order and all future correspondence to
Reneisha Anquinefte Stewart, Bookin No. 12025414, Dallas County Jail, P.O. Box 660334,

Dallas, Texas, 75266-0334.




                                              MARY
                                              JUSTICE